 

Exhibit 10.22

CHANGE OF CONTROL SEVERANCE COMPENSATION AGREEMENT

This CHANGE OF CONTROL SEVERANCE COMPENSATION AGREEMENT, dated as of May 11,
2015, (the “Agreement”), is made by and between First Foundation Inc., a
California corporation (the “Company”) and David DePillo (the “Executive”), with
reference to the following facts and circumstances:

R E C I T A L S:

A.The Company’s Board of Directors has determined that it is appropriate and in
the Company’s best interests to reinforce and encourage the continued attention
and dedication of key members of the management of the Company and its material
subsidiaries, who include the Executive, to their assigned duties without
distraction in potentially disturbing circumstances that would arise in the
event of a threatened or actual Change in Control (as hereinafter defined) of
the Company or such subsidiaries and thereby also provide the Company with
greater assurance that it will be able to retain the key members of management,
including Executive, in the employ of the Company or a material subsidiary (as
the case may be) in the event of any threatened or actual Change in Control; and

B.This Agreement sets forth the severance compensation which the Company agrees
it will pay, or cause the Subsidiary to pay, to Executive if his/her employment
with the Company or First Foundation Bank (the “Subsidiary”), as the case may
be, terminates under one of the circumstances described herein following a
Change in Control of the Company or the Subsidiary.

C.Executive is employed as President under an Executive Employment Agreement
dated May 11, 2015 herewith (the “Employment Agreement”).  This Change of
Control Severance Compensation Agreement sets forth the rights and obligations
of the Company and Executive in the event of a termination of Executive’s
employment, for Good Reason (as defined below), that is attributable to, or that
occurs concurrently with or within 24 months following, a Change in Control.  On
the other hand, the Employment Agreement, rather than this Agreement, governs
and determines the severance compensation to which Executive would be entitled
upon any other termination of Executive’s employment.

NOW, THEREFORE, it is agreed as follows:

1.Definitions.   The following terms shall have the respective meanings ascribed
to them below in this Section 1:

1.1The terms “affiliate” and “associate” shall have the respective meanings
given to such terms in Rule 12b-2 under the Exchange Act (even if the Company
has no securities registered under that Act).

1.2The terms “beneficial ownership,” “beneficially owned” and “beneficial owner”
shall have the meanings given to such terms in Rule 13d-3 under the Exchange Act
(even if the Company has no securities registered under that Act).

1.3The term “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

1.4The term “Parent” of a corporation or other entity means any person that is
the beneficial owner, directly or indirectly, of a majority of the Voting
Securities of that corporation or other entity.

 

 

 

--------------------------------------------------------------------------------

 

1.5The term “Voting Securities” of any person that is a corporation means the
combined voting power of that person’s then outstanding securities having the
right to vote in an election of that person’s directors.  The term “Voting
Securities” of any person, other than a corporation, such as a partnership or
limited liability company, shall mean the combined voting power of that person’s
outstanding ownership interests that are entitled to vote or select the
individuals (such as the managers of a limited liability company) that have
substantially the same authority or decision-making powers with respect to such
person that are generally exercisable by directors of a corporation.

1.6The term “Common Stock” of the Company shall mean the shares of the Company’s
common stock, par value $0.001 per share, and any voting securities into which
such shares may be converted or exchanged in any merger, consolidation,
reorganization or recapitalization of the Company.

1.7The term “person” shall have the meaning given to such term in Section 13(d)
and Section 14(d) of the Exchange Act (even if the Company has no securities
registered under that Act) and, therefore, the term “person” shall include any
two or more persons acting together, whether as a partnership, limited
partnership, joint venture, syndicate or other group, at least one of the
purposes of which is to acquire, hold or dispose of beneficial ownership of
securities of the Company or the Subsidiary.  The term “person also shall
include any natural person, any corporation, limited liability company, general
or limited partnership, joint venture, trust, estate, or unincorporated
association.  

1.8The term “Change in Control” of the Company shall mean the occurrence of any
of the following:

(a)Any person who (together with all of such person’s affiliates and associates)
shall, at any time become the beneficial owner, directly or indirectly, of more
than twenty-five percent (25%) of the Company’s Voting Securities Company,
except (i) the Company or any of its subsidiaries, (ii) any trustee, fiduciary
or other person or entity holding securities under any employee benefit plan or
trust of the Company or any of its subsidiaries or (iii) Ulrich E. Keller, Jr.
(collectively, the Exempt Owners”); or

(b)There shall be consummated any consolidation, merger, or reorganization (as
such term is defined in the California Corporations Code), of the Company with
or into another person, or of another person with or into the Company, in which
the holders of the Company’s outstanding Voting Securities immediately prior to
the consummation of such consolidation, merger or reorganization would not,
immediately after such consummation, own beneficially, directly or indirectly,
(in the aggregate) at least sixty percent (60%) of the Voting Securities of
(i) the continuing or surviving person in such merger, consolidation or
reorganization (whether or not that is the Company) or (ii) the ultimate Parent,
if any, of that continuing or surviving person; or

(c)There shall be consummated any consolidation, merger or reorganization of the
Subsidiary with or into another person, or of another person with or into the
Subsidiary, unless the persons that were the holders of the Company’s Voting
Securities immediately prior to such consummation would have, immediately after
such consolidation, merger or reorganization, substantially the same
proportionate direct or indirect beneficial ownership of at least sixty (60%) of
the Voting Securities of (i) the continuing or surviving person in such
consolidation, merger or reorganization (whether or not that is the Subsidiary)
or, (ii) the ultimate Parent, if any, of that continuing or surviving person; or

(d)There shall be consummated any sale, lease, exchange or other transfer (in
one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the Company
or of the Subsidiary; or

(e)The holders of the Voting Securities of the Company approve any plan or
proposal for the liquidation or dissolution of the Company, unless the plan of
liquidation provides for all

2

 

--------------------------------------------------------------------------------

 

or substantially all of the assets of the Company to be transferred to a person
in which the holders of the Company’s Voting Securities immediately prior to
such liquidation have or will have, immediately after such liquidation,
substantially the same proportionate direct or indirect beneficial ownership of
at least sixty percent (60%) of the Voting Securities of such person; or

(f)During any period of two (2) consecutive years during the term of this
Agreement, individuals who at the beginning of that two year period constituted
the entire Board of Directors do not, for any reason, constitute a majority
thereof, unless the election (or the nomination for election) by the holders of
the Company’s Voting Securities, of each director who was not a member of the
Board of Directors at the beginning of that two year period was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the two year period.

Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred within the meaning of Paragraph 1.8(a) above solely as the result of
any acquisition of Voting Securities by the Company or any subsidiary thereof
that has the effect of (i) reducing the number of the Company’s outstanding
Voting Securities, or (ii) increasing the beneficial ownership of the Company’s
Voting Securities by any person to more than twenty-five percent (25%) of the
Company’s outstanding Voting Securities or by any Pre-September 1, 2007
Shareholder; provided, however, that, if any such person (other than any of the
Exempt Owners, as defined above) shall thereafter become the direct or indirect
beneficial owner of any additional Voting Securities of the Company (other than
pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company) and immediately
thereafter beneficially owns more than twenty-five percent (25%) of the then
outstanding Voting Securities of the Company, then, a "Change of Control" shall
be deemed to have occurred for purposes of this Agreement.

1.9The term “Employer” means whichever of the Company or Subsidiary is the
principal employer of Executive.

1.10The term “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute thereto.

2.Term.  The term of this Agreement shall commence on the date hereof and,
subject to earlier termination pursuant to Section 6 hereof, shall end three
(3) years following the date on which notice of non‑renewal or termination of
this Agreement is given by either the Company or Executive to the other.  Thus,
this Agreement shall renew automatically on a daily basis so that the
outstanding term is always three (3) years following any effective notice of
non‑renewal or of termination given by the Company or Executive, other than in
the event of a termination pursuant to Section 6 hereof.

3.Change in Control.  No compensation shall be payable under this Agreement
unless and until (i) there has been a Change in Control of the Company (as
hereinafter defined) while the Executive is still an officer of the Company or
the Subsidiary, and (ii) the Executive’s employment by the Company or the
Subsidiary terminates under any of the circumstances or for any of the reasons
set forth in Section 4 below.  

4.Termination by Executive for Good Reason.  If (i) a Change in Control of the
Company occurs while the Executive is still employed as an officer of the
Company or the Subsidiary or the surviving or continuing person in any such
Change in Control, and (ii) any of the following events (each a “Good Reason
Event”) shall occur (that is not consented to by Executive) as a result or at
the time or within 12 months of the consummation of such Change in Control,
then, Executive shall be entitled to the compensation provided in Section 5 of
this Agreement, provided that he gives the Company written notice of the
termination of his/her employment and of all positions he/she may have with the
Company and the Subsidiary for “Good Reason” within forty-five (45) days
following the occurrence of any such Good Reason Event.  

3

 

--------------------------------------------------------------------------------

 

4.1Reduction or Adverse Change of Responsibilities, Authority, Etc.  The scope
of Executive’s authority or responsibilities is significantly reduced or
diminished or there is an change in Executive’s position or title as an officer
of the Company or the Subsidiary, or both, that constitutes or would generally
be considered to constitute a demotion of Executive, unless such reduction,
diminution or change is made as a consequence of (i) Executive’ disability
(determined as provided in Section 6(e) of the Employment Agreement), or (ii) 
any acts or omissions of Executive which would entitle the Company or Subsidiary
to terminate Executive’s employment for Cause (as defined in Section 6(a) of the
Employment Agreement); or

4.2Reduction in Base Salary.  Executive's Base Annual Salary (as defined in his
Employment Agreement and as in effect immediately prior to the consummation of
the Change in Control) is reduced, unless such reduction is made (i) as part of
an across-the-board cost cutting measure that is applied equally or
proportionately to all senior executives of the Employer, or (ii) as a result of
Executive’s Disability (determined as provided in Section 6(e) of the Employment
Agreement), or any acts or omissions of Executive which would entitle Employer
to terminate Executive’s employment for Cause (as defined in Section 6(a) of the
Employment Agreement);

4.3Discontinuance or Reduction of Bonus Opportunity Under Bonus Compensation
Plan.  Executive's bonus and/or incentive compensation award opportunity under
any incentive or bonus compensation plan or program in which he is participating
immediately prior to the consummation of the Change of Control is discontinued
or significantly reduced, unless such discontinuance or reduction (i) is
expressly permitted under the terms of such plan or program, or (ii) is a result
of a policy of Employer applied equally or proportionately to all senior
executives of Employer participating in such plan or program, or (iii) is the
result of the replacement of such plan or program with another bonus or
incentive compensation plan in which Executive is afforded substantially
comparable bonus or incentive compensation opportunities;

4.4Discontinuance of Participation in Employee Benefit Plans.  Executive's
participation in any other benefit plan maintained by the Company or Employer in
which Executive was participating immediately prior to the consummation of the
Change of Control (including any vacation program) is terminated or the benefits
that had been afforded under any such benefit plan are significantly reduced,
unless such discontinuance or reduction (as the case may be) is (i) expressly
permitted by the terms of that plan or program, or (ii) due to a change in
applicable law or the loss or reduction in the tax deductibility to Employer of
the contributions to or payments made under such plan, or (iii) the result of a
policy of Employer or the Company that is applied equally or proportionately to
all senior executives participating in such benefit plan, or (iv) the result of
the adoption of one or more other benefit plans providing reasonably comparable
benefits (in terms of value) to Executive; or

4.5Relocation. The relocation of Executive to an office that located more than
thirty (30) miles from Executive’s principal office location prior to the
consummation of the Change of Control or to an office that is not the
headquarters office of Executive’s employer (other than for temporary
assignments or required travel in connection with the performance by Executive
of his/her duties for Employer or the Company); or

4.6Breach of Agreements.  A breach by the Company or Employer of any of its
material obligations to Executive under the Employment Agreement or this
Agreement which continues uncured for a period of thirty (30) days following
written notice thereof from Executive.

5.Severance Compensation upon Termination of Employment for Good
Reason.  Subject to Section 5.4 and Section 7 below, upon a termination of
Executive’s employment by Executive pursuant to Section 4 hereof (a “Good Reason
Termination”), then:

5.1Change of Control Severance Compensation.  Subject to Section 5.4 below, in
lieu of any further salary and bonus payments or other payments that would
otherwise be due to

4

 

--------------------------------------------------------------------------------

 

Executive under the Employment Agreement, or otherwise, for periods subsequent
to the date of such Good Reason Termination, Executive shall become entitled to
receive the following severance compensation and benefits:

(a)Employer shall pay the Executive all amounts owed through the date of
Executive’s Good Reason Termination; and

(b)Employer also shall pay to Executive, at the applicable time set forth in
Section 5.3, an amount equal to the product of two (2) times the sum of
(i) Executive’s Base Annual Salary in effect as of the date of termination and
(ii) an amount equal to the Maximum Bonus Award (as hereinafter defined) payable
to Executive under any incentive or bonus compensation plan in which he/she was
participating at the time of such termination of employment, which amount shall
be paid as provided in Section 5.3 hereof.  For purposes hereof, the term
“Maximum Bonus Award” shall mean the amount of the bonus compensation that would
be paid to Executive under such incentive or bonus compensation plan assuming
that all performance goals or targets required to have been achieved as a
condition of the payment of the maximum bonus under such plan were achieved and
all other conditions precedent to the payment of such bonus compensation were
satisfied.  

(c)All options to purchase stock of the Company granted to the Executive that
had not vested as of the date of such Good Reason Termination shall vest
effective immediately prior to such termination.

(d)All restricted stock awards, restricted stock unit awards, and other forms of
equity-based compensation awards granted to the Executive, which had not vested
as of the date of such Good Reason Termination, shall vest effective immediately
prior to such termination.

(e)The Company or the Subsidiary shall maintain in full force and effect, during
the period commencing on the date of such Good Reason Termination and ending on
the December 31 of the second calendar year following the calendar year in which
such termination occurred (the “Benefit Continuation Period”), all employee
medical, dental and vision plans and programs, disability plans and programs and
all life insurance programs in which the Executive and/or his/her family members
were entitled to participate or under which they were entitled to receive
benefits immediately prior to the date of the occurrence of the Good Reason
Event, provided, however, that if such continued participation is prohibited
under the general terms and provisions of such plans and programs, then, the
Company or the Subsidiary shall, at its expense, arrange for substantially
equivalent benefits to be provided to Executive and/or his/her family members
during the Benefit Continuation Period.  Notwithstanding the foregoing, however,
there shall only be included as benefits to which Executive and/or his/her
family members shall be entitled under this Paragraph 5.1(e), and Executive
and/or such family members shall only be entitled to, those benefits if the
plans or programs in which Executive or his/her family members were
participating immediately prior to the occurrence of the Good Reason Event were
exempt from the term “nonqualified deferred compensation plan” under Section
409A of the Code.

Notwithstanding any other provision in this Agreement to the contrary, under no
circumstances, shall the Executive be permitted to exercise any discretion to
modify the vesting of an award or the amount, timing or form of payment or
benefit described in this Section 5.1.

5.2Timing and Manner of Payment.  The amount that becomes payable to Executive
pursuant to Section 5.1(b) above shall be paid as follows:

(a)If, on the date that the Executive terminates his/her employment for Good
Reason pursuant to Section 4 above, the Company is a reporting company under the
Exchange Act, then Executive will be entitled to receive such payment in a
single lump sum on the first business day that occurs at the end of the period
commencing on the date of that termination and ending six months after the last
day of the calendar month in which the date of termination occurred (e.g., if
Executive were to

5

 

--------------------------------------------------------------------------------

 

terminate his/her employment for Good Reason on March 15, 2015, for example,
then Employer would be required to pay the amount specified in Section 5.1(b) on
the first business day immediately following September 30, 2015); or

(b)If, however, the Company is not a reporting company under the Exchange Act at
the time the Executive terminates his/her employment for Good Reason pursuant to
Section 4 above, then Executive shall be entitled to receive such payment in a
single lump sum on the fifth (5th) business day following such termination of
employment.

5.3No Requirement of Mitigation.  The Executive shall not be required to
mitigate the amount of any payment or benefit provided for in this Section 5 by
seeking other employment or otherwise, nor shall any compensation or other
payments received by the Executive from other persons after the date of
termination reduce any payments due under this Section 5.

5.4Limitation.

(a)Anything in this Agreement to the contrary notwithstanding, if any
compensation, payment, benefit or distribution by the Company or Employer
Subsidiary to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (collectively, the "Severance Payments"), would be subject to the
excise tax imposed by Section 4999 of the Code, then, the following provisions
shall apply:

(i)If the Threshold Amount (as hereinafter defined) is less than (x) the
Severance Payments, but greater than (y) the Severance Payments reduced by
the-sum of (A) the Excise Tax (as defined below) and (B) the total of the
Federal, state, and local income and employment taxes on the amount of the
Severance Payments which are in excess of the Threshold Amount, then the
Severance Payments that would otherwise be payable under this Agreement shall be
reduced (but not below zero) to the extent necessary so that the maximum
Severance Payments shall not exceed the Threshold Amount.  To the extent that
there is more than one method of reducing the Severance Payments to bring them
within the Threshold Amount, Executive shall determine which method shall be
followed; provided that if Executive fails to make such determination within 45
days after the Company has sent Executive written notice of the need for such
reduction, the Company may determine the amount of such reduction in its sole
discretion.

(ii)If, however, the Severance Payments, reduced by the sum of (A) the Excise
Tax and (B) the total of the Federal, state and local income and employment
taxes payable by Executive on the amount of the Severance Payments which are in
excess of the Threshold Amount, are greater than or equal to the Threshold
Amount, there shall be no reduction in the Severance Payments to Executive
pursuant to Paragraph 5.4(a)(i) above.

(b)For the purposes of this Section 5.4, the term "Threshold Amount" shall mean
three (3) times Executive's "base amount" (within the meaning of Section
280G(b)(3) of the Code and the regulations promulgated thereunder) less one
dollar ($1.00); and the term "Excise Tax" shall mean the excise tax imposed by
Section 4999 of the Code, and any interest or penalties incurred by Executive
with respect to such excise tax.

(c)The determination as to which of Paragraph 5.4(a)(i) or 5.4(a)(ii) shall
apply to Executive shall be made by Vavrinek, Trine, Day & Co., LLP, independent
registered public accountants, or any other independent accounting firm selected
by mutual agreement of the Company and Executive (the "Accounting Firm"), which
agreement shall not be unreasonably withheld or delayed by either party.  Such
Accounting Firm shall provide detailed supporting calculations both to the
Company and Executive within 15 business days of the date of Executive’s Good
Reason Termination, if applicable, or at such earlier time as is reasonably
requested by the Company or Executive.  For purposes of determining which of the
alternative provisions of 5.4(a)(i) or 5.4(a)(ii) shall apply, Executive shall
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation applicable to

6

 

--------------------------------------------------------------------------------

 

individuals for the calendar year in which the determination is to be made, and
state and local income taxes at the highest marginal rates of individual
taxation in the state and locality of Executive's residence on the Termination
Date, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.  Any determination by the
Accounting Firm shall be binding on the Company and Executive.

5.5Withholding.  Notwithstanding anything to the contrary that may be contained
elsewhere in this Agreement, all payments made to Executive under this Agreement
shall be made net of all taxes and other amounts required to be withheld from
the wages or salary of employees under applicable federal, state or local laws
or regulations.

6.Termination of Agreement.  Notwithstanding Section 2 hereof, this Agreement
shall terminate sooner as provided in this Section 6.

6.1Termination of Employment Other Than for Good Reason.  This Agreement shall
terminate upon the happening, at any time prior to the termination of
Executive’s employment for Good Reason pursuant to Section 4 hereof, of any of
the following events:  

(a)Executive’s Disability or Death.  This Agreement shall terminate upon the
termination of Executive’s employment as a result of Executive’s disability
pursuant to and in accordance with Section 6(e) of the Employment
Agreement.  This Agreement also shall terminate immediately in the event of the
death of the Executive.  

(b)Retirement.  This Agreement shall terminate automatically on Retirement (as
hereinafter defined) of Executive.  The term “Retirement” as used in this
Agreement shall mean termination by the Company or the Executive of Executive’s
employment based on the Executive’s having reached age 75 or such other age as
shall have been fixed in any arrangement established with the Executive’s
consent with respect to Executive retirement.

(c)Cause.  This Agreement shall terminate, if Executive’s employment with the
Company or an Employer Subsidiary is terminated for Cause, as such term is
defined in Section 6(a) of the Employment Agreement.  

(d)Termination by Executive without Cause.  This Agreement shall terminate upon
any voluntary termination by Executive of his/her employment with the Company or
the Subsidiary, as the case may be, other than pursuant to Section 4 of this
Agreement.

In the event of a termination of this Agreement pursuant to this Section 6.1,
then, notwithstanding anything to the contrary that may be contained elsewhere
herein, except for any severance or other compensation to which Executive may be
entitled, by reason of such termination, under the Employment Agreement, neither
the Company nor the Subsidiary shall have any liability to Executive, or
Executive’s estate, heirs, successors, representatives or assigns, due to such
termination of this Agreement or by reason of any prior or subsequent Change in
Control of the Company.

6.2Effect of Good Reason Termination on Term of this Agreement.  In the event of
a Good Reason Termination pursuant to Section 4 hereof, Executive shall have no
further rights or remedies under this Agreement, except his/her right to receive
the severance compensation set forth in Section 5 hereof attributable to the
occurrence of the Good Reason Event that entitled Executive to terminate his/her
employment pursuant to Section 4 hereof.  Accordingly, but without limiting the
generality of the foregoing, Executive shall be entitled to receive any
compensation under this Agreement in the event of the occurrence of a second
Change in Control of the Company after the date of the Executive’s Good Reason
Termination.

7.Release of Claims.  The obligations of the Company under this Agreement shall
constitute the only obligations of the Company arising from a Good Reason
Termination by Executive

7

 

--------------------------------------------------------------------------------

 

pursuant to Section 4 hereof.  Additionally, upon any such termination, except
for Executive’s rights and the obligations of the Company or the Subsidiary (as
the case may be) under Section 5 hereof, none of the Company, the Subsidiary or
any of their affiliates shall have any obligation or liability of any kind or
nature whatsoever to Executive by reason of or arising out of his/her employment
with the Company or the Subsidiary or the termination thereof.  Executive
further agrees that, except for his/her rights and the obligations of the
Company or the Subsidiary (as the case may be) under Section 5 hereof, all
demands, claims and causes of action that Executive may have against, and any
and all rights that Executive may have to recover any payments, damages,
liabilities or other amounts of any kind or nature whatsoever from, the Company,
the Subsidiary or any of their affiliates , or any of their respective,
officers, directors, shareholders, employees, agents or independent contractors
(the “Company Related Parties”), shall be forever released by Executive as a
condition precedent to Executive’s rights to receive and the obligations of the
Company or Subsidiary (as the case may be) to pay or provide to Executive the
severance compensation and benefits provided for in Section 5 hereof,
irrespective of whether or not such demands, claims, causes of action or rights
arise or have arisen under (i) this Agreement, the Employment Agreement, or any
other contract, agreement or understanding, written or oral, between Executive
and the Company or any of the Company Related Parties, or (ii) any employee or
executive benefit plans or programs, including any stock incentive or stock
based compensation plans, or (iii) any federal, state or local statutes or
government regulations, or otherwise, and whether or not such demands, claims,
causes of action or rights are known or unknown, certain or uncertain, or
suspected or unsuspected by Executive.  Executive further covenants and agrees
that such condition precedent shall not be satisfied unless and until he/she
executes and delivers to the Company all appropriate written agreements
reflecting such settlement and complete release in a form reasonably acceptable
to the Company.

8.Arbitration of Disputes.  Except as otherwise provided in the last sentence of
this Section 9 with respect to equitable proceedings and remedies, any
controversy or claim arising out of or relating to this Agreement, the
performance or non-performance (actual or alleged) by either party of any of
such party's respective obligations hereunder or any actual or alleged breach
thereof, shall, to the fullest extent permitted by law, be resolved exclusively
by binding arbitration in any forum and form agreed upon by the parties or, in
the absence of such an agreement, under the auspices of the American Arbitration
Association (“AAA”) in Orange County, California in accordance with the
Employment Dispute Resolution Rules of the AAA, including, but not limited to,
the rules and procedures applicable to the selection of arbitrators.  In the
event that any person, other than Executive or the Company, may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person’s agreement
thereto.  Judgment upon the award rendered by the arbitrator in any such
arbitration proceeding may be entered in any court having jurisdiction
thereof.  This Section 8 shall be specifically enforceable.  The reasonable fees
and disbursements of the prevailing party's legal counsel, accountants and
experts incurred in connection with any such arbitration proceeding shall be
paid by the non-prevailing party in such arbitration
proceeding.  Notwithstanding anything to the contrary that may be contained in
this Section 9, however, each party shall be entitled to bring an action in any
court of competent jurisdiction for the purpose of obtaining a temporary
restraining order or a preliminary or permanent injunction or other equitable
remedies in circumstances in which such relief is appropriate.

9.Miscellaneous.  

9.1Entire Agreement.  This Agreement constitutes the entire agreement between
the parties relating to the subject matter hereof and supersedes all prior
agreements and understandings, whether written or oral, between the parties with
respect to that subject matter.

9.2Assignment; Successors and Assigns, etc.  Neither party may make any
assignment, in whole or in part, of this Agreement or any interest herein, by
operation of law or otherwise, or delegate any of their respective duties
hereunder, without the prior written consent of the

8

 

--------------------------------------------------------------------------------

 

other party; except that in the event of a Change in Control of the Company, the
rights and obligations of the Company under this Agreement may be assigned to
the successor-in-interest of the Company in such Change in Control without the
consent of Executive, provided that (i) such successor-in-interest enters into a
written agreement, in a form reasonably acceptable to Executive, by which such
successor-in-interest shall expressly agree to be bound by this Agreement and
(ii) no such assignment shall relieve the Company of its obligations under this
Agreement.  Subject to the foregoing restrictions on assignment, this Agreement
shall inure to the benefit of and be enforceable by and shall be binding on the
parties and their respective successors, legal representatives, executors,
administrators, heirs, devisees and legatees, and permitted assigns.  If
Executive should die while any amounts are still payable to him/her pursuant to
Section 5 hereof, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the Executive’s devisee,
legatee, or other designee or, if there be no such designee, to the Executive’s
estate.

9.3Severability.  If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.  

9.4Waiver.  No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party.  The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any right or obligation under or breach of this Agreement, shall
not prevent any subsequent enforcement of such term, right or obligation or be
deemed a waiver of any prior or subsequent breach of the same obligation.

9.5Notices.  Any notices, requests, demands and other communications provided
for by this Agreement ("Notices") shall be sufficient if in writing and
delivered in person or sent by a nationally recognized overnight courier service
or by registered or certified mail, postage prepaid, return receipt requested,
to Executive at the last address Executive has filed in writing with Employer
or, in the case of any Notice to be given to the Company or the Employer (if
other than the Company), at its headquarters offices, attention of the Chief
Executive Officer, and shall be effective on the date of delivery in person or
by courier or two (2) business days after the date such Notice is mailed by
registered or certified mail, postage prepaid and return receipt requested
(whether or not the requested receipt is returned).

9.6Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized officer or other
representative of the Company.

9.7Interpretation and Construction of this Agreement.  This Agreement is the
result of arms-length bargaining by the parties, each party was represented by
legal counsel of such party's choosing in connection with the negotiation and
drafting of this Agreement and no provision of this Agreement shall be construed
against a party, due to an ambiguity therein or otherwise, by reason of the fact
that such provision may have been drafted by counsel for such party.  For
purposes of this Agreement: (i) the term "including" shall mean "including
without limitation" or "including but not limited to"; (iv) the term "or" shall
not be deemed to be exclusive; and (v) the terms "hereof," "herein,"
"hereinafter," "hereunder," and "hereto," and any similar terms shall refer to
this Agreement as a whole and not to the particular Section, paragraph or clause
in which any such term is used, unless the context in which any such term is
used clearly indicates otherwise.  

9

 

--------------------------------------------------------------------------------

 

9.8Governing Law.  This Agreement is being entered into and will be performed in
the State of California and shall be construed under and be governed in all
respects by and enforced under the laws of the State of California, without
giving effect to its conflict of laws rules or principles.

9.9Headings.  The Section and paragraph headings in this Agreement are inserted
for convenience of reference only and shall not affect, nor shall be considered
in connection with, the construction or application of any of the provisions of
this Agreement.

9.10Counterparts.  This Agreement may be executed in any number of counterparts,
and each such executed counterpart, and any photocopy or facsimile copy thereof,
shall constitute an original of this Agreement; but all such executed
counterparts and photocopies and facsimile copies thereof shall, together,
constitute one and the same instrument.

 

[Remainder of page intentionally left blank.
Signatures of parties follow on next page.]




10

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

“Company”

 

“Executive”

 

 

 

First Foundation Inc.

 

 

 

 

 

By:

/s/ Scott f. Kavanaugh

 

/s/ David DePillo

Name:

Scott F. Kavanaugh

 

Name:  David DePillo

Title:

CEO

 

 

 

 

 

 

“Subsidiary”

 

 

 

 

 

First Foundation Bank

 

 

 

 

 

By:

/s/ Scott f. Kavanaugh

 

 

Name:

Scott F. Kavanaugh

 

 

Title:

CEO

 

 

 

11

 